Citation Nr: 0529750	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(claimed as arthritis).

2.  Entitlement to an increased (initial) rating for 
prostatitis, now rated 60 percent.

3.  Entitlement to an increased (initial) rating for 
epididymitis, now rated 0 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1987.

This appeal comes before the Board of Veteran's Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that awarded service connection and 0 
percent ratings for prostatitis and for epididymitis.  In 
August 1999, the RO increased the rating for prostatitis to 
10 percent.  The appeal also arises from an April 2000 RO 
decision that denied service connection for arthritis of the 
low back.  The Board remanded the case in December 2003.  In 
May 2005, the RO increased the rating for prostatitis to 60 
percent, effective January 15, 1997.

Previously, this appeal had also included a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).  In May 2005, 
the RO awarded a TDIU rating effective January 15, 1997.  
Since no case or controversy remains as to that issue, that 
issue is therefore moot.  

The claims for service connection for a lumbar spine 
disability (claimed as arthritis of the low back) and for an 
increased rating for prostatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

The Board also notes that the veteran raised a claim for 
service connection for prostate cancer in February 2005.  
Since the Board is already referring the claim for an 
increased rating for prostatitis to the RO, the Board also 
refers the claim for service connection for prostate cancer 
to the RO for its consideration, as appropriate, in the first 
instance.

FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  Since his separation from service, the veteran's 
epididymitis has been manifested by testicular pain and 
tenderness, urinary burning, and occasional antibiotic 
treatment, but not by atrophied testicles, long-term drug 
therapy, one to two hospitalizations per year, or 
intermittent intensive management


CONCLUSION OF LAW

The criteria for an increased (initial) rating for 
epididymitis, now rated 0 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Codes (DCs) 7523, 7525 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the appellant with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions pre-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  However, the subsequent notices 
regarding the claims informed the appellant of the bases for 
the relevant decision, what types of evidence would be 
needed, and how the evidence would be secured.  Any defect 
with regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the claims 
were adjudicated by the RO after appropriate notice was sent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Specifically, the RO sent correspondence in January 1998, May 
1998, March 2001, December 2001, and May 2004; a statement of 
the case in May 1998; and supplemental statements of the case 
in October 1998, February 1999, August 1999, April 2002, 
October 2002, and May 2005.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the claims on 
appeal.  Taken together, these documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decisions.  
There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  VA has also obtained several examinations 
to assist in evaluating the appellant's claims.  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claims.

Service connection and a 0 percent (i.e., noncompensable) 
rating have been in effect for epididymitis since December 
1994.  The veteran seeks an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2005); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, since the veteran timely 
appealed the rating initially assigned for epididymitis on 
the original grant of service connection, the Board must 
consider entitlement to "staged ratings" for different 
degrees of disability since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Epididymitis is "an inflammation of the epididymis," which 
is "the elongated cordlike structure along the posterior 
border of the testis."  Wright v. Gober, 10 Vet. App. 343, 
344 (1997) (quoting Dorland's Illustrated Medical Dictionary 
566 (28th ed. 1988).  

Epididymitis is now rated 10 percent disabling under the 
criteria for chronic epididymo-orchitis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2005).  Chronic epididymo-orchitis is 
rated as urinary tract infections.  A 10 percent rating is 
warranted for urinary tract infections with long-term drug 
therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  38 C.F.R. § 
4.115a (2005). A 30 percent rating is warranted for urinary 
tract infections with recurrent symptomatic infection 
requiring drainage, frequent hospitalization (greater than 
two times per year), and/or requiring continuous intensive 
management.  Poor renal function is rated as renal 
dysfunction.

The disability has also been evaluated under the criteria 
relating to complete atrophy of the testes.  A 0 percent 
rating is warranted for complete atrophy of only one 
testicle.  A 20 percent rating is warranted for complete 
atrophy of both testicles.  38 C.F.R. § 4.115b, Diagnostic 
Code 7523.

A June 1990 non-VA ultrasound showed bilaterally enlarged 
epididymal structures with reactive small hydrocele.  A 
December 1991 non-VA ultrasound examination revealed left 
epididymitis and left varicocele.  

On VA examination in January 1995, the veteran reported that 
he had had recurrence of symptoms at least four times per 
year since separation from active service; he also stated 
that he had treated for recurrence of symptoms about seven or 
eight times since service.  Urine tests now showed a normal 
pattern.  There was pain everywhere in the lower abdomen to 
the scrotum and prostate.  The testicles appeared normal, but 
examination was difficult because of the veteran's subjective 
tenderness.  The veteran described a burning and severe 
tenderness over his lower abdomen; on examination of the 
testicles, the pain spread to the penis.  There was no penile 
discharge.  Rectal examination showed normal sphincter tone.  
The examiner opined that the veteran possibly had recurrence 
of symptoms on examination in view of the described 
tenderness.  There was evidence of persistence of symptoms 
compatible with prostatitis or epididymitis, but additional 
evaluation was recommended.

In October 1995, the veteran complained of scrotal swelling.  
He reported that he had either been having recurrences three 
or four times per year or that he not been having symptoms or 
seen a doctor since 1992.  The examiner commented that the 
veteran gave a vague, inconsistent history, that the 
examination was normal, and that there were no physical 
findings to support the history.  

A November 1997 VA genitourinary examination was extremely 
difficult because of the veteran's discomfort and tenderness.  
He had last taken antibiotics six months earlier.  He was now 
in moderate subjective distress, complaining of pain in his 
testicles that radiated to his tailbone and buttocks area.  
He complained of generalized subjective tenderness over the 
pubis. Lower abdomen, with radiation to the lower back.  
Rectal examination was mainly normal, except for subjective 
tenderness.  The diagnoses were chronic epididymitis and 
prostatitis with complaint of constant swelling and 
testicular pain.  

A December 1997 VA scrotal ultrasound was normal except for a 
right epididymis that was slightly greater than the left, but 
still within normal limits.  

VA medical records from 1998 through 2005 reflect ongoing 
complaints of tender epididymis, scrotal tenderness, reported 
swelling or edema, bilateral testicular pain, urinary 
blockage, split stream, straining, hesitancy, urgency, 
intermittency, occasional burning, exacerbation when lifting 
objects, post-void dribbling, and a groin rash.  He had been 
placed on multimedical therapy, but the results had not been 
very good according to a 2005 VA progress note.  The 
veteran's statements throughout this adjudication and his 
testimony at a May 1999 hearing before the RO also reinforce 
his subjective complaints of pain, burning, and urinary 
difficulties.  

A May 1999 video urodynamics test showed sensory urge and 
motor urge.  

On VA genitourinary examination in June 1999, the veteran 
described a burning sensation in his pelvis both with and 
without urination, as well as voiding difficulty with 
hesitancy and straining at urination.  He described frequent 
daily urination and nocturia.  He also reported having been 
treated with antibiotics in the past, but without improvement 
at the present time.  Finally, he complained of bilateral 
testicular pain.  Examination revealed no penile discharge, a 
normal phallus, bilateral descended testes that were tender 
to palpation without palpable mass, and a normal scrotum.  
The assessment was chronic pelvic pain with no specific 
cause.  The examiner noted that the veteran had received 
multiple treatments for neurologic pain with minimal 
improvement and was under evaluation for treatment with a 
sacral nerve stimulator.  The examiner commented that the 
condition was similar to arthritis in that there was no 
specific cause and in that treatment consisted of trying to 
decrease the symptoms without much chance for a cure.  
Another assessment was bilateral testicular pain with minimal 
evidence of epididymitis; a previous scrotal ultrasound had 
been normal.  The examiner noted that this condition also 
appeared to be related to the overall pelvic pain condition.  

A September 1999 VA progress note described exaggerated 
epididymal tenderness.  A scrotal ultrasound was essentially 
unremarkable except for equivocal slight increase in 
vascularity at the head of the right epididymis.  

The veteran complained of constant urethral burning with 
worsening on urination when he underwent VA genitourinary 
examination in September 1999.  He also reported nocturia 
times 3-4, urgency, post-void dribbling, some urge 
incontinence mostly at night, and bilateral testicular pain 
as well suprapubic and low back pain.  He reported having 
received periodic antibiotic treatment that helped somewhat 
but that his pain was chronic in nature.  Examination 
revealed descended bilateral testes.  Both testicles were 
symmetrical and nontender.  Bilateral epididymis were 
palpated and known to be normal in size; however, they were 
moderately tender on examination, especially at the tail of 
the right epididymis and the head of the left epididymis.  
There were no palpable cysts.  The spermatic cord was within 
normal limits, without evidence of varicocele.  The examiner 
concluded that the veteran had a long history of chronic 
prostatitis and chronic bilateral epididymitis with multiple 
antibiotic treatments in the past that had helped somewhat 
for flare-ups but not for his chronic pain.  Video 
urodynamics, as noted above, showed bladder symptoms of 
sensory and motor urgency.  He had chronic pain syndrome, 
most likely of the sacral nerves.  There was no evidence of 
discrete infection.  The examiner stated that the veteran's 
pain was most likely chronic pain syndrome and that nerve 
block or implantation of a sacral nerve stimulator might 
help.  

In awarding Social Security Administration (SSA) disability 
benefits, a November 2000 SSA decision noted that the veteran 
was severely impaired by lumbar back pain, reflex sympathetic 
hyperreflexia, chronic epididymitis, and prostatitis.  

On VA examination in March 2005, the veteran complained of 
lethargy, weakness, weight loss, burning in his penis, 
frequent urination and urgency throughout the day, nocturia 
three times per night, occasional hesitancy with voiding but 
without urinary retention before, post-void urinary leakage, 
use of six pads per day, recurrent penile discharge over the 
years, and pain in his rectum.  He reported having had 15 to 
20 urinary tract infections, but the VA examiner could 
identify only two urine cultures through VA (in November 1998 
and April 1999), both of which had been negative.  The 
veteran also reported worsening erectile dysfunction over the 
past five months.  He denied having ever been admitted for 
urinary tract infection; however, he described having 
developed urinary tract infection while hospitalized for an 
unrelated injury.  He had never used a catheter to urinate.  
He felt that his best therapy had been hot water baths, 
followed by several medications (Cipro, Septra DS, Baclofen).  
Examination revealed no penile lesions or phallic discharge.  
Both testicles were globally tender, but they were not 
palpably edematous; they were without nodules; examination 
was difficult because of the tenderness.  The examiner noted 
that the veteran's symptoms were consistent with chronic 
prostatitis versus prostadynia and that his voiding 
complaints and pain distribution were consistent with this 
diagnosis.  

The clinical evidence and numerous VA examinations do indeed 
show that the veteran continues to be diagnosed with 
epididymitis and that he continues to report testicular pain, 
burning, and urinary problems.  The evidence also reflects 
that he has periodically received antibiotic treatment.  
However, he lacks long-term drug therapy, has never been 
hospitalized for epididymitis, and has not been shown to 
require intermittent intensive management.  See 38 C.F.R. § 
4.115a (2005).  Moreover, there is no evidence of any 
testicular atrophy.  See 38 C.F.R. § 4.115b, DC 7523.  While 
there has been tenderness in the affected areas, the vast 
majority of examiners have commented that the pain was 
subjective; indeed, in 1995, the examiner even questioned the 
veteran's account of symptomatology.  Therefore, the evidence 
does not show that the veteran warrants more than the 
noncompensable 0 percent rating that is currently in effect.

The Board also cautions that evaluation of the veteran's 
epididymitis is complicated by the symptoms that he has 
reported in connection with his service-connected 
prostatitis.  Generally, the veteran has described symptoms 
consistent with chronic pain syndrome.  Therefore, it is 
important not to intermingle the various symptoms and to 
avoid any pyramiding of benefits based on duplicative 
symptomatology.  See 38 C.F.R. § 4.14 (2005).  

In sum, the weight of the evidence demonstrates that the 
veteran's service-connected epididymitis has warranted no 
more than a 0 percent (i.e., noncompensable) rating at all 
times since the effective date of service connection.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (initial) rating for epididymitis is denied.


REMAND

The Board is remanding the claims for service connection for 
a lumbar spine disability and for an increased rating for 
chronic prostatitis.

With regard to the lumbar spine disability claim, the veteran 
contends that he now has low back pain.  However, it appears 
that VA has an incomplete set of the veteran's service 
medical records.  The set of service medical records that the 
National Personnel Records Center (NPRC) forwarded in January 
1995 (and which the RO reviewed at the time of its April 2000 
denial of this service connection claim) contain mainly 
dental records from service and a few other medical records.  
Notably, in December 1994, in connection with a different 
claim, the veteran attached service medical records that do 
not appear in the set of service medical records that the 
NPRC forwarded the next month.  Apparently, then, the veteran 
may have additional service medical records.  In addition, 
the RO must seek to obtain a complete set of the veteran's 
service medical records from the NPRC or the appropriate 
service department.  

Service connection is also in effect for chronic prostatitis.  
Prostatitis is inflammation of the prostate gland.  Watai v. 
Brown, 9 Vet. App. 441, 442 (1996).  In May 2005, the RO 
increased the rating for chronic prostatitis to 60 percent, 
but the veteran continues to seek a higher rating, arguing 
that it should be rated 100 percent disabling.

After the RO decision that increased the rating for chronic 
prostatitis to 60 percent, the veteran wrote that he had 
undergone surgery to remove his entire prostate at the VA 
Medical Center in Memphis, Tennessee, on May 18, 2005.  The 
claims folder currently contains VA medical records through 
February 2005.  On VA examination in March 2005, a VA doctor 
indicated that the veteran's symptoms of chronic prostatitis 
and chronic orchitis had long predated the prostate cancer 
diagnosis.  However, in view of the circumstances, the recent 
VA medical records may bear particular relevance to the 
present claim.  Therefore, the RO should obtain all VA 
medical records for the veteran from February 2005 to the 
present.

In view of the recent surgery, the RO should also obtain an 
updated examination, which would be helpful in evaluating the 
veteran's chronic prostatitis.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran specify 
what reserve unit he served with after 
active service, as noted in a December 
1994 application for VA benefits.  Also, 
request that the veteran provide all 
service medical records in his 
possession.

2.  Obtain a complete set of the 
veteran's service medical records from 
the NPRC or the appropriate service 
department or reserve unit, as specified 
by the veteran.  

3.  Obtain copies of all medical records 
from the VA Medical Center in Memphis, 
Tennessee, relating to treatment of the 
veteran from February 2005 to the 
present.

4.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his chronic prostatitis.  
Provide the claims folder to the 
examiner who must review the claims 
folder and medical history prior to the 
examination.  Request that all necessary 
diagnostic tests be conducted at this 
time.    

5.  Then, readjudicate the claim for an 
increased rating for chronic prostatitis 
and the claim for service connection for 
a lumbar spine disability.  If either of 
the decisions remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


